DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Huang (US 2007/0230950).
Regarding claim 1, Huang shows an image capturing device in Fig. 2A.  Module 200 contains an image sensor and lens in the optical module 210.  Module 200 contains a processor configured to process the data from optical module 210 or from the integrated sensor-optical component accessory 120 that is releasably attached to the image capturing device 200.  Numbered paragraph 0033 discloses a switching module (not illustrated) for switching which image data is processed.  Thus, the processor is configured to process at least one of the captured image information when the detachable unit is attached.  Claim 1 is fully met by the reference.

Regarding claim 10, it is self-evident the fields of view of optical modules 120 and 210 are either overlapping or non-overlapping.
Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira (US 2014/0300809 A1).
Regarding claim 1, Oliveira shows an image capturing device (the mobile device 102, numbered paragraph 0003 discloses these mobile devices may be integrated with an internal camera) comprising:  an image sensor configured to capture image information (numbered paragraphs 0003 and 0051 in combination suggest the conventional mobile device 102 may include an internal camera module, which is also suggested by the presence of the flash unit 108 illustrated in Fig. 3); an optical component configured to direct light to the image sensor (the internal camera module of the conventional mobile device typically includes a lens); and a processor (element 120) configured to process at least one of image information captured by an integrated sensor-optical component accessory and the image information captured by the image sensor when the integrated sensor-optical component accessory is releasably attached to the image capturing device (numbered paragraph 0071 discloses raw images are sent to the mobile device processor 120 for image processing, when the accessory unit 100 is mounted on the mobile device 102 with internal camera.  Claim 1 is fully met by the reference.
Regarding claims 10 and 19, it is inherent that for any two cameras the respective fields of view will either overlapping or non-overlapping.  Applicant might as well cancel claims 10 and 19 as they to further limit the claimed structure in any manner. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (US 2014/0300809 A1).
At the time applicant filed the invention, the typical smart phone with internal camera required the user to launch the internal camera application.  This configured the mobile device to process the image data from the image sensor of the camera.  Numbered paragraph 0077 discloses the integrated sensor-optical component accessory 100 may launch the software application in the mobile device for the accessory 100 automatically when mounted on the image capturing device 
Regarding claims 3 and 13, it would have been obvious to one of ordinary skill in the art, at the time applicant filed the invention, to configure the processor to run both the software applications for the internal camera and the external camera, so that images may be obtained by both cameras.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,768,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application contain no limitation that patently distinguishes over the claims of the patent.  If a terminal disclaimer is not filed, applicant must comply with 37 CFR1.111b and particularly point out the claim language that applicant believes patently distinguishes over the claims of the patent.

                                                              Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852